Name: Commission Directive 2003/7/EC of 24 January 2003 amending the conditions for authorisation of canthaxanthin in feedingstuffs in accordance with Council Directive 70/524/EEC (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  food technology; NA;  agricultural activity
 Date Published: 2003-01-25

 Avis juridique important|32003L0007Commission Directive 2003/7/EC of 24 January 2003 amending the conditions for authorisation of canthaxanthin in feedingstuffs in accordance with Council Directive 70/524/EEC (Text with EEA relevance) Official Journal L 022 , 25/01/2003 P. 0028 - 0030Commission Directive 2003/7/ECof 24 January 2003amending the conditions for authorisation of canthaxanthin in feedingstuffs in accordance with Council Directive 70/524/EEC(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Regulation (EC) No 1756/2002(2), and in particular Article 9r thereof,Whereas:(1) Under Directive 70/524/EEC the additive canthaxanthin is authorised under certain conditions.(2) In 1997 the Scientific Committee on Food (SCF) concluded the acceptable daily intake (ADI) of canthaxanthin for humans could be set at 0,03 mg/kg of body weight.(3) In the light of the SCF's revision of the ADI, the Scientific Committee on Animal Nutrition (SCAN) reviewed levels of canthaxanthin in feed for salmonids, broilers and laying hens to ensure consumer safety. SCAN has stated that consumer safety would be assured by setting maximum canthaxanthin concentrations of 25 mg/kg of feed for salmonids and broilers and at 8 mg/kg of feed for laying hens.(4) The current canthaxanthin authorisations need to be amended to provide greater protection for consumers' health.(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The conditions for authorising canthaxanthin (E 161g) in feedingstuffs are amended in accordance with the entries in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 September 2003 at the latest. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 December 2003.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for making such reference shall be adopted by Member States.Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 24 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 265, 3.10.2002, p. 1.ANNEX>TABLE>